MAUCK, J.
Part of the testimony in this case is somewhat vague as to the circumstances under which the infant plaintiff was injured. As between the opposing interests it is contradictory. This court cannot reverse the judgment as being, opposed to the weight of the testimony for it cannot be said that the jury was clearly wrong in the view it took, that Graham did all that a prudent man should do to avoid the collision.
The only substantial question raised was on the plaintiff’s cross examination of the witness Schnorbus and the effort of plaintiff to put into the record a written statement signed by that witness contradictory to his evidence before the. jury. This document was not competent as tending to establish the truth of any statement therein contained. It was only competent to the extent that it showed that the witness had made a contradictory statement and that his subsequent testimony should be considered in the light of that discrediting circumstance. The witness, however, explicitly admitted that he had made the written statement and that it was in an essential particular untrue. After this admission there was no occasion for the introduction of the document which only tended to prove what was already expresslv admitted.
Middleton, P. J. and Houck, J., concur.